DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Final office action based on application 16/987,952 in response to reply filed February 2, 2021. Claims 1-6 are currently pending and have been considere3d below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (pre-Grant Publication 2010/0006851).
Regarding claim 1, Park disclose a transistor array panel comprising:
a substrate (Fig. 5, 110);
a buffer layer (120) disposed on the substrate; 
a semiconductor layer (142) disposed on the buffer layer; 
an intermediate insulating layer (145) disposed on the semiconductor layer; and 
an upper conductive layer (132 & 134) disposed on the intermediate insulating layer,
wherein the semiconductor layer comprises a first contact hole (Fig. 6f, Sh & Dh), 
the intermediate insulating layer comprises a second contact hole (Fig. 6g, Sh & Dh) larger than the first contact hole, the second contact hole positioned in an overlapping relationship with the first contact hole and exposing an upper surface of the semiconductor layer adjacent the first contact hole, and
the upper conductive layer is in contact with an upper surface and a side surface of the semiconductor layer in the first contact hole (Fig. 5).

Regarding claim 6, Park further discloses:
The upper conductive layer is in contact with a pixel electrode layer (170).


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 is considered allowable because none of the prior art either alone or in .
Claim 5 is considered allowable because none of the prior art either alone or in combination discloses wherein a slope of a side surface of the first contact hole is different than a slope of a side surface of the second contact hole.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRANDON C FOX/Examiner, Art Unit 2818     


/DAVID VU/Primary Examiner, Art Unit 2818